DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 4 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mardorf et al. (US 4,465,475). Mardorf et al. is cited in the IDS. 
Regarding claim 1, Mardorf et al. discloses 
An apparatus (10) for operating a medical syringe (14), the apparatus (10) comprising: 
a first retaining section (11) configured to receive (Fig. 1) and hold (Fig. 1) a barrel section (barrel section of 14) of the medical syringe (14); 
a second retaining section (13) configured to receive (Fig. 1) and hold (Fig. 1) a plunger section (15) of the medical syringe (14); and 
an actuator (12) configured to axially displace (Column 4 Lines 54-67) the first retaining section (11) and the second retaining section (13) in relation to each other (Column 4 Lines 54-67) and along an actuating axis (axis of 12, Fig. 1).  (Fig. 1, Column 4 Lines 1-67). 
Regarding claim 2, Mardorf et al. discloses 
The apparatus (10) according to claim 1, wherein the first retaining section (11) comprises a first snap-fit connector (Fig. 1, Column 4 Lines 58-64) configured to fix the barrel section (barrel section of 14) of the medical syringe (14) perpendicular to (Fig. 1) the actuating axis (axis of 12, Fig. 1). (Fig. 1, Column 4 Lines 54-67).
Regarding claim 3, Mardorf et al. discloses 
The apparatus (10) according to claim 1, wherein the second retaining section (13) comprises a second snap-fit connector (Fig. 1, Column 4 Lines 58-66) configured to fix the plunger section (15) of the medical syringe (14) perpendicular to (Fig. 1) the actuating axis (axis of 12, Fig. 1). (Fig. 1, Column 4 Lines 54-67).
Regarding claim 5, Mardorf et al. discloses 
The apparatus (10) according to claim 1, wherein the second retaining section (13) comprises a second receiving section (27), being configured to limit movement (Column 3 Lines 64-68 and Column 4 Lines 1-5) of the plunger section (15) of the medical syringe (14) along the actuating axis (axis of 12, Fig. 1) and relative to the second retaining section (13). (Figs. 1-2, Column 3 Lines 64-68 and Column 4 Lines 1-5).
Regarding claim 6, Mardorf et al. discloses 
The apparatus (10) according to claim 1, wherein the actuator (12) is a manual actuator (Column 4 Lines 6-10).  (Fig. 1, Column 4 Lines 6-10).
Regarding claim 8, Mardorf et al. discloses 
The apparatus (10) according to claim 1, wherein the actuator (12) comprises an electric motor (motor, Abstract, Column 1 Lines 40-42, Column 3 Lines 45-63), and wherein the apparatus (10) comprises at least one actuator button (button, Column 4 Lines 18-24 and Column 6 Lines 36-38) configured to actuate the electric motor (motor, Abstract, Column 1 Lines 40-42, Column 3 Lines 45-63). (Fig. 1, Abstract, Column 1 Lines 40-42, Column 3 Lines 45-63, Column 4 Lines 18-24 and Column 6 Lines 36-38).
Regarding claim 9, Mardorf et al. discloses 
The apparatus (10) according to claim 8, wherein the actuator (12) comprises: a spindle (28) mounted rotatable to (Figs. 1-2, Column 3 Lines 45-62) the first retaining section (11), wherein the spindle (28) is driven by (Column 3 Lines 45-62) the electric motor (motor, Abstract, Column 1 Lines 40-42, Column 3 Lines 45-63), and a spindle nut (27), which engages with the spindle (128) and which is part of or connected to (Fig. 2) the second retaining section (13).  (Figs. 1-2, Abstract, Column 1 Lines 40-42, Column 3 Lines 45-63).

Claim(s) 1, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taufig (US 2008/0255525). Taufig is cited in the IDS.
Regarding claim 1, Taufig discloses 
An apparatus (Fig. 5) for operating a medical syringe (syringe, Fig. 5), the apparatus (Fig. 5) comprising: 
a first retaining section (10) configured to receive (Fig. 5) and hold (Fig. 5) a barrel section (11) of the medical syringe (syringe, Fig. 5); 
a second retaining section (25) configured to receive (Fig. 5) and hold (Fig. 5) a plunger section (20) of the medical syringe (syringe, Fig. 5); and 
an actuator (16) configured to axially displace (Paragraph 0022) the first retaining section (10) and the second retaining section (25) in relation to each other (Paragraph 0022) and along an actuating axis (axis of 16).  (Figs. 1 and 5, Paragraphs 0017-0019 and 0022).
Regarding claim 6, Taufig discloses 
The apparatus (Fig. 5) according to claim 1, wherein the actuator (16) is a manual actuator (Paragraphs 0004 and 0009).  (Paragraphs 0004 and 0009).
Regarding claim 7, Taufig discloses 
The apparatus (Fig. 5) according to claim 6, wherein the actuator (16) comprises: a manual rotary knob (34) connected to a gear wheel (33), wherein the manual rotary knob (34) is fixed rotatable (Paragraph 0022) to the first retaining section (10); and a toothed rack (35) of the second retaining section (25), wherein the gear wheel (33) engages with the toothed rack (35).  (Fig. 5, Paragraphs 0004, 0009, and 0022).
Regarding claim 10, Taufig discloses 
The apparatus (Fig. 1) according to claim 1 , wherein the apparatus (Fig. 1) comprises a display (display, Paragraphs 0004 and 0006), a sensor (signal transmitter, Paragraph 0005) and a control unit (signal receiver, Paragraph 0006), wherein the control unit (signal receiver, Paragraph 0006) is configured to: receive (Paragraph 0006) a first sensor signal (Paragraph 0006) from the sensor (signal transmitter, Paragraph 0005), wherein the first sensor signal (Paragraph 0006) represents a first position (Paragraphs 0004 and 0006) of the first and second retaining sections (10 and 25) to each other (Paragraphs 0004 and 0006); receive (Paragraphs 0004 and 0006) a second sensor signal (Paragraphs 0004 and 0006) from the sensor (signal transmitter, Paragraph 0005), wherein the second sensor signal (Paragraphs 0004 and 0006) represents a second position (Paragraphs 0004 and 0006) of the first and second retaining sections (10 and 25) to each other; determine (Paragraphs 0004 and 0006) a volume (Paragraphs 0004 and 0006) in dependence on the first sensor signal (Paragraphs 0004 and 0006) and in dependence on the second sensor signal (Paragraphs 0004 and 0006); and operate (Paragraphs 0004 and 0006) the display (display, Paragraphs 0004 and 0006) to display the determined volume (Paragraphs 0004 and 0006). (Fig. 1, Claim 7, Paragraphs 0004-0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783